Careful reconsideration of this case on the defendant's motion for rehearing, at which new matter was brought to the attention of the court in the able briefs and arguments of counsel for both parties, convinces me that the Trial Court should be sustained and the plaintiff's petition dismissed.
No words could be plainer than those of the statute covering this case which reads as follows: "EMPLOYEE'S FAULT. The employer shall not be liable for any injury to the workman which is caused in whole or in part by the intoxication, violation of law, or serious or wilful misconduct of the workman." R. L., c. 216, s. 10. (Italics supplied).
So far as applicable to this case the statute says the workman shall *Page 448 
not recover if, first, his injury was caused in whole or in part by his violation of law. It is admitted in our previous opinion entered July 2, 1947, that his death was caused by his violation of law. Our earlier decision on another phase of this case rendered by an unanimous court holds to the same effect. Newell v. Company, ante, 26. Second, the statute says that the workman shall not recover if his injury was caused in whole or in part by his serious misconduct. That the plaintiff's death was the result of his serious misconduct cannot be reasonably denied. An assault voluntarily and deliberately engaged in "hot blood" to use our own words in Newell v. Company, supra, preceded by proddings and physical threats, ending in the most serious of all consequences; namely, death, can scarcely be deemed trivial. As the Newell opinion states, "the result, however unforeseen, was not disproportionate to the fight in which Newell engaged in hot blood." Id., 29. Reasonable persons might well anticipate that a fight in which one party threatened the other as Newell did Palmer to "fix him once and for all" and where bad blood had existed for a long time would end as tragically as did this one. Newell should as a reasonable man unquestionably have anticipated probable injury to life or limb as a result of this fight. Plainly that was just what he intended. Third, the statute provides that the workman shall not recover if his injury was caused in whole or in part by his wilful misconduct. That it was so caused in this instance is obvious. The Trial Court has found that the plaintiff was the aggressor, the facts completely support this finding and our opinion of July 2, 1947 admits this to be so. To quote our own unanimous decision in Newell v. Company supra, 29, "`what Newell did was done knowingly, voluntarily and without error or mistake'" (Italics supplied). His conduct in this case satisfies every definition of wilful misconduct. See 83 A.L.R. 1214; Webster's New International Dictionary, (2d ed.) pp. 1568, 2928.
The long history of vain attempts to enact the compensation law prior to its passage in 1911, together with the fact that the Senate refused to pass the bill with the wording "serious and wilful misconduct" but struck out "and" substituting "or" in place of "and," indicates their intent beyond question. If it may be assumed that our legislators were acquainted with the profundities and subtleties of the English texts and decisions upon which the plaintiff places reliance, and which are based on a statute using the word "and" instead of "or," assuredly they had no intention of following in their train. Admittedly our Legislature was loathe to pass the act at all and when they did they intended to impose certain limitations upon *Page 449 
recovery. They could have made a change at any time in the past thirty-five years. They did not do so. Only at the last (1947) session did they amend section 10 by substituting "and" for "or" in defining misconduct, striking out the words "violation of law" and qualifying the provision relating to intoxication. Laws 1947, c. 266. Until they passed this amendment in 1947 they intended the workman to be barred for either his causal violation of law or his serious or wilful misconduct and they said so.
Violation of law was not regarded lightly by our legislators. The history of the difficulties in passing the act, plus the fact that the Legislature could have inserted the word "serious" before "violation of law," and thus qualified it as they did misconduct indicates they had no intention of allowing a workman to recover when his own violation of law was causal. In any event to say that in 1911, when as even the plaintiff admits in his brief, intoxication alone was regarded as serious misconduct, the Legislature did not consider an assault ending in death such a violation of law as would be a bar to recovery appears to me to be outside the realm of sober contemplation. The Legislature intended all causal violations of law to bar recovery. The improbability of such violations as swearing, etc., cited as examples in the majority opinion being causal is obvious and the Legislature was justified in making no provision for them.
If, as the plaintiff claims the doctrine of ejusdem generis as applied to statutory construction has any application here it hurts rather than helps the plaintiff's cause. This doctrine is subject to the qualification that general words are to be construed more broadly than the specific words. Davis v. Company, 88 N.H. 204, 210. The phrase "violation of law" is obviously a catch-all here and should be construed `more broadly than "intoxication" the only specific word which precedes it. In any event, if the plaintiff contends that violation of law refers to offenses on a par with intoxication, the offense here was unquestionably more serious than intoxication.
The case of Maltais v. Assurance Society, 93 N.H. 237, appears to furnish no real support to the result reached by the majority opinion. There the victim of horse play, not the aggressor in a fight, was allowed to recover. Furthermore the opinion in the Maltais case, supra, 242, is careful to point out that the claimant of compensation, referred to in the opinion as the decedent was, "not actively participating in the sport at the moment when the accident occurred, and the most that can be said in the plaintiff's favor on this issue is that the example set by the decedent may have prompted Cutting to do what he did." *Page 450 
Nor does the case of Bernier v. Mills, 93 N.H. 165, also cited in the majority opinion, aid the plaintiff. In that case the claimant of compensation was going on a legitimate errand from one part of the mill to the other and out of curiosity placed his hand on a machine and was injured. Obviously this case is in no way comparable to the one before us.
To reach the conclusion that the plaintiff should recover the majority opinion is forced to insert the word "serious" before the words "violation of law," though the Legislature did not see fit to do so. It says that a deliberate assault preceded by physical threats and proddings and resulting in the gravest consequence known to man; namely death, is not serious misconduct. It holds that this same intentional and deliberate assault is not even wilful. Granting that the act is to be liberally construed, yet the language of the statute is to be given its ordinary meaning and the beneficent purposes of the act are no excuse for altering "the plain meaning of the language used." Manock v. Company, 86 N.H. 104, 107. See also, McIntire Enterprises v. Geiger, ante, 368, and authorities cited. To give the language the "strained or technical meaning" necessary to reach the conclusion of the majority here is truly "a form of legislation." Davis v. Company, 88 N.H. 204, 207.
With due respect for the able and persuasive opinion of the majority it appears to me that three times in reaching its conclusion it holds that plain English does not mean what it says. It disregards the eminently sound and sensible findings and rulings of the Trial Justice, even holding that no reasonable man could find as the Trial Justice did, that the offense here was serious or wilful misconduct, and it strains to reconcile this opinion with our previous opinion in Newell v. Company, supra.
It substitutes uncertainty for reasonable certainty, in that while the bar may advise their clients to a limited extent as to what section 10 itself or as amended by Laws 1947, c. 266, s. 13, does not mean, it cannot give them any idea what it does mean.
In all fairness it seems to me this is not an issue between a liberal or strict interpretation of the statute, but between a reasonable interpretation of plain English and a case of equally plain judicial legislation. *Page 451